Citation Nr: 0520886	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial increased disability rating, in 
excess of 30 percent, for posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

In the February 2002 decision, the RO granted the claim of 
entitlement to service connection for posttraumatic stress 
disorder and assigned an initial 30 percent disability 
rating, effective December 17, 1998.  

In February 2005, the veteran presented personal testimony at 
a videoconference hearing before the undersigned acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The issue of entitlement to an initial rating in excess of 50 
percent for the service-connected PTSD is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran's service-connected PTSD is shown to be 
manifested by a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships.  




CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
disability rating for the service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matter

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

It appears that the medical evidence on file is sufficient to 
support the award of an increased disability rating of 50 
percent for the service-connected PTSD.  Thus, the Board 
finds that it may proceed with a decision granting such a 
rating without prejudice to the veteran.  

However, the Board further finds that additional evidentiary 
development is necessary before the issue of an increased 
evaluation in excess of 50 percent for the service-connected 
PTSD can be adjudicated on the merits.  This development will 
be discussed in greater detail in the REMAND portion of this 
document.  



Analysis

The veteran is seeking a higher disability rating for his 
service-connected PTSD.  The veteran essentially contends 
that the impairment caused by his PTSD is sufficient to 
warrant a 50 percent evaluation under the criteria of 
Diagnostic Code (DC) 9411.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  



The criteria of DC 9411 for each level of disability in 
excess of 30 percent are as follows:

100 percent - Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions of hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation or own 
name.

70 percent - Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

50 percent - Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing effective work and 
social relationships.

Having reviewed the complete record, the Board finds that the 
veteran's symptomatology more closely approximates the rating 
criteria supporting the assignment of a 50 percent evaluation 
under 38 C.F.R. § 4.130, DC 9411.  

In this regard, the Board found the most probative evidence 
to be the report of a VA examination conducted in July 2004 
in which it was noted that the veteran experienced moderate 
to severe nervousness, and a mild to moderate degree of 
depression.  It was also noted that he experienced paranoid 
trends in his thought patterns and lacked trust in others.

During this examination, the veteran reported a history of 
difficulty getting along with others.  He explained that he 
had particular difficulty with authority figures, which was 
why he operated his own business prior to his retirement.  He 
also reported having frequent dreams of experiences from 
World War II, as well as flashbacks six or seven times per 
month.  Based on his description, the examiner found that the 
veteran had persistent nightmares, of moderate to severe 
intensity, related to traumatic events in service.

The examiner also found that the veteran was experiencing 
perceptual disturbances of late, such as seeing people out of 
the corner of his eyes when there was no one there.  The 
veteran denied suicidal thoughts, but admitted to feelings of 
hopelessness.  The veteran also described himself as 
overanxious and overactive, and explained that he preoccupied 
himself with the upkeep of his house.  It was also noted that 
he was excitable and easily startled.

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 45 for the past year, which is indicative of 
serious symptoms or serious impairment in social or 
occupational functioning.  The examiner also assigned a 
current GAF score of 40 percent, which is indicative of major 
impairment in social and occupational functioning.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).

Therefore, in light of the findings noted in the report of 
his July 2004 VA examination, including his GAF scores, the 
Board finds that the veteran's PTSD is shown to be manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
disturbances of motivation and mood, and difficulty in 
establishing effective relationships.  

Thus, the Board further finds that the veteran's disability 
picture more nearly approximates the criteria for an initial 
50 percent evaluation under the criteria of DC 9411.  38 
C.F.R. § 4.7.  To this extent, the benefit sought on appeal 
is granted.  

In closing, the Board notes that consideration has been given 
as to whether the veteran is entitled to a "staged" rating 
for his service-connected disorder as prescribed by the Court 
in Fenderson.  

The Board finds, however, that the veteran's PTSD meets the 
criteria for a 50 percent rating throughout the entire course 
of this appeal.  

The Board has also considered whether an initial evaluation 
in excess of 50 percent is warranted.  However, the Board 
believes that additional evidentiary development is necessary 
before this issue can be adjudicated.  


ORDER

An initial rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations applicable to the 
payment of monetary awards.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. §§ 5103, 5103A.  

In August 2001, VA issued regulations to implement the 
provisions of VCAA, which are now codified at 38 C.F.R. 
§3.159.  The duty to notify and assist provisions of VCAA is 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The Board finds that the notice requirements of VCAA have not 
been met in this case.  Prior to the enactment of VCAA, in 
December 1998, VA received the veteran's substantially 
complete application for a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  

Subsequent to the enactment of VCAA, by correspondence dated 
in January 2001, the RO attempted to advise the veteran of 
what was necessary to substantiate the claim of entitlement 
to service connection for PTSD.  

However, in this correspondence, the RO failed to advise the 
veteran of VA's responsibilities, as well as the veteran's 
responsibilities, under VCAA, to include what evidence he 
should provide and what evidence VA should provide, to 
substantiate the PTSD claim.  

In February 2002, the RO granted the claim of entitlement to 
service connection for PTSD and assigned a 30 percent 
disability rating, effective December 1998.  The veteran 
filed a timely Notice of Disagreement with the 30 percent 
evaluation assigned, and in July 2002, the RO issued a 
Statement of the Case.  The appeal was perfected in August 
2002.  

VA General Counsel has issued a precedent opinion relating 
that, if in response to a notice of its decision on a claim 
for which VA has already given the notice provisions of the 
VCAA and VA receives a notice of disagreement that raises a 
new issue, the VCAA does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised "downstream" issue.  See VAOGCPREC 8-03, 69 Fed. 
Reg. 25180 (2004).  The Board is bound in its decisions by 
precedent opinions of VA General Counsel.  See 38 U.S.C.A. 
§ 7104(c).  

However, as noted above, review of the claims file fails to 
reveal adequate 38 U.S.C.A. § 5103(a) notice to the veteran 
on the initial claim of entitlement to service connection for 
PTSD.  Therefore, pursuant to the GC opinion, discussed 
above, VA is not exempt from providing the veteran with 38 
U.S.C.A. § 5103(a) notice on the issue of entitlement to an 
initial increased disability rating for PTSD.  

While this case is in REMAND status, the RO should obtain 
updated records of treatment received by the veteran for PTSD 
from the Wilkes-Barre VA Medical Center (MC), Sayre VA 
Outpatient Clinic, and the Bath VAMC.  

As a final note, the most recent evaluation of the veteran's 
PTSD was in July 2004.  In the examination report, it was 
noted that the claims file was not available for the 
examiner's review.  Thus, the Board finds that the RO should 
arrange for the veteran to undergo another VA examination, 
which should include a review of the veteran's claims folder.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Procelle v. Derwinski, 2Vet. App 629, 632 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the claimant 
appropriate notice under the VCAA with 
regard to the claim of entitlement to an 
initial increased disability rating, in 
excess of 30 percent, for PTSD.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate the claim and 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on behalf of the veteran.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice should specifically 
advise the veteran of what evidence is 
necessary to support the claim of 
entitlement to an initial increased 
rating for PTSD.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for PTSD.  After 
securing the necessary releases, the RO 
should obtain copies of those records 
that are not already in the claims file, 
and have them associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative should be 
notified of unsuccessful efforts in this 
regard.  

3.  Regardless of whether the veteran 
responds, the RO should obtain his most 
recent treatment records from the Wilkes-
Barre VAMC, Sayre VA Outpatient Clinic, 
and the Bath VAMC

4.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination to determine the nature 
and extent of the PTSD.  Prior to the 
examination, the claims file must be 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All medical findings are to be reported 
in detail.  

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


